                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

SHAWN MICHAEL BROWN                                                                              MOVANT

v.                                                                                  No. 1:19CV43-SA-RP

UNITED STATES OF AMERICA                                                                  RESPONDENT


                                     MEMORANDUM OPINION

        This matter comes before the court on the petition of Shawn Michael Brown for a writ of

habeas corpus under 28 U.S.C. § 2241. The court did not require the government to respond to the

petition, and the matter is ripe for resolution. For the reasons set forth below, the instant petition for a

writ of habeas corpus will be denied.

                           Habeas Corpus Relief Under 28 U.S.C. § 2241

        The writ of habeas corpus, a challenge to the legal authority under which a person may

be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar

Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.

John's L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law

of England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is

equally significant in the United States. Article I, § 9, of the Constitution ensures that the right

of the writ of habeas corpus shall not be suspended, except when, in the case of rebellion or

invasion, public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56.

Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas

corpus principles developed over time in both English and American common law have since

been codified:

        The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
        1948 Judicial Code. The recodification of that year set out important procedural
        limitations and additional procedural changes were added in 1966. The scope of the
        writ, insofar as the statutory language is concerned, remained essentially the same,
        however, until 1996, when Congress enacted the Antiterrorism and Effective Death
        Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners
        and setting out special, new habeas corpus procedures for capital cases. The changes
        made by the 1996 legislation are the end product of decades of debate about habeas
        corpus.

Id.

        Under 28 U.S.C. § 2241, a federal court may issue the writ when the petitioner is in state

custody pursuant to something other than a state judgment (such as pretrial detention, pretrial bond

order, etc.), permitting a federal court to order the discharge of any person held by a state in violation

of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct. 582, 588, 59 L. Ed.

969 (1915). ). Section 2241 is an appropriate vehicle to challenge government action that affects the

actual duration of the petitioner’s custody (rather than the length of the sentence imposed), “such as

challenges to administrative orders revoking good-time credits, computation of a prisoner's sentence

by prison officials, a right to release on parole, or other equivalent sentence-shortening devices.” §

5:7. Federal prisoners—Section 2241 habeas corpus petitions, Postconviction Remedies § 5:7. The

petitioner in this case thus seeks the appropriate form of federal habeas corpus relief.

                                     Facts and Procedural Posture

        On November 15, 2012, Shawn Brown was sentenced in state court to serve a term of 5 years’

incarceration with the Mississippi Department of Corrections (“MDOC”) for possession of marijuana.

MDOC credited 88 days towards his sentence for pretrial detention from July 3, 2012, to July 5, 2012

(2 days) – and from August 21, 2012, to November 15, 2012 (86 days). He was convicted in this

court and sentenced on January 15, 2014, to incarceration for 100 months for conspiracy to distribute

a controlled substance (marijuana and cocaine). United States v. Brown, 1:12CR167-SA-DAS. While

                                                   -2-
Mr. Brown was serving his state sentence, the United States Marshal Service took physical custody of

him from March 25, 2013, to February 18, 2014, so that he could receive a mental evaluation and for

trial on his federal criminal charge. He was returned to the physical custody of MDOC on February

18, 2014.

         He was released on parole on his state sentence and remanded to the custody of the United

States Marshal Service on a federal detainer on October 29, 2014. He was given into the physical and

legal custody of the Federal Bureau of Prisons on December 12, 2014. He fully completed his state

sentence on October 28, 2015, and is now serving out the remainder of his federal sentence. 1

                    The Interplay Between Mr. Brown’s State and Federal Sentences

         An overarching fact throughout this discussion is that Mr. Brown remained in the continuous

legal custody of Mississippi authorities from the date of his state conviction, November 15, 2012, until

his state sentence fully expired on October 28, 2015. From the date of his federal conviction, January

15, 2014, until the expiration of his state sentence, October 28, 2015, he was also in the legal custody

of the United States because his state and federal sentences ran concurrently. As set forth below, the

State and Federal governments exchanged physical custody of Mr. Brown several times, but none of

these exchanges altered the terms of his incarceration for either conviction.

                       Credit Applied to Mr. Brown’s State and Federal Sentences

         Mr. Brown claims that he is entitled to credit towards his federal sentence from March 25,

2013, to January 13, 2014 – a period during his physical custody with the Marshal Service. He also

argues that he is entitled to one year of credit towards his federal sentence – from October 29, 2014, to




         1
           Mr. Brown’s state and federal sentences ran concurrently from January 15, 2014 (the date of his federal
conviction), until the expiration of his state sentence on October 28, 2015.
                                                           -3-
October 28, 2015. This represents the period between his release on parole from his state sentence

into physical federal custody and the expiration of his state sentence. Neither of these claims has

merit, as Mr. Brown has received all the credit he is due towards his federal sentence.

        The law governing when a federal criminal term of incarceration begins, including how to

calculate credit for prior custody, may be found in 18 U.S.C. § 3585, which states:

        (a) Commencement of sentence. – A sentence to a term of imprisonment commences
        on the date the defendant is received in custody awaiting transportation to, or arrives
        voluntarily to commence service of sentence at, the official detention facility at which
        the sentence is to be served.

        (b) Credit for prior custody. – A defendant shall be given credit toward the service of
        a term of imprisonment for any time he has spent in official detention prior to the date
        the sentence commences—

                (1) as a result of the offense for which the sentence was imposed; or

                (2) as a result of any other charge for which the defendant was arrested after
                the commission of the offense for which the sentence was imposed;

        that has not been credited against another sentence.

18 U.S.C.A. § 3585.

        The Fifth Circuit has made clear that an inmate in federal custody on a writ of habeas corpus

ad prosequendum from state custody remains in state custody:

        [I]f a defendant is in state custody and he is turned over to federal officials for federal
        prosecution, the state government’s loss of jurisdiction is only temporary. The
        prisoner will be returned to state custody at the completion of the federal proceedings
        or the federal sentence if the federal government wishes to execute it immediately.
        Bullock v. State of Mississippi, 404 F.2d 75 (5th Cir. 1968); Zerbst v. McPike, 97 F.2d
        253 (5th Cir. 1938). A writ of habeas corpus ad prosequendum is only a “loan” of the
        prisoner to another jurisdiction for criminal proceedings in the receiving jurisdiction.
        United States v. Kipp, 232 F.2d 147 (7th Cir. 1956)[.]

Causey v. Civiletti, 621 F.2d 691, 693 (5th Cir. 1980).




                                                    -4-
        The United States District Court for the Northern District of New York has discussed this issue

in detail:

        Generally a defendant transferred via a writ of habeas corpus ad prosequendum is
        under the temporary custody of the receiving state. However, this is not always the
        case. For the purposes of Title 18, United States Code, Section 3585(b), which is the
        applicable section governing the terms under which credit for prior custody shall be
        given, the receiving state gains no custody if the individual is produced pursuant to a
        writ of habeas corpus ad prosequendum. Flick v. Blevins, 887 F.2d 778, 781–82 (7th
        Cir. 1989), cert. denied, 495 U.S. 934, 110 S.Ct. 2179, 109 L.Ed.2d 508 (1990).
        Rather, the defendant is deemed only to be “on loan” from the sending state.
        Crawford v. Jackson, 589 F.2d 693, 695 (D.C.Cir.1978), cert. denied, 441 U.S. 934, 99
        S.Ct. 2056, 60 L.Ed.2d 662 (1979); Thomas v. Brewer, 923 F.2d 1361, 1367 (9th
        Cir.1991).

        Thus, although Miller was under federal control for two years at the Missouri Federal
        Medical Center, for the purposes of § 3585 he was not under federal custody. Thomas
        v. Whalen, 962 F.2d 358, 360–61 (4th Cir. 1992). Therefore, § 3585 is inapplicable to
        this petition and this court need not afford any credit. This is because under § 3585, a
        federal sentence does not commence “ ‘... until the United States obtains custody
        enabling it and entitling it to enforce the sentence.’ ” Crawford, 589 F.2d at 695
        (quoting Application of Nelson, 434 F.2d 748, 750 (1970), vacated on other grounds,
        402 U.S. 1006, 91 S.Ct. 2193, 29 L.Ed.2d 428 (1971)).

Miller v. United States, 826 F. Supp. 636, 638 (N.D.N.Y. 1993).

        In this case, Mr. Brown was already serving a state sentence (imposed on November 15, 2012)

when federal authorities initiated a criminal prosecution against him (by Indictment entered November

28, 2012). The federal writ of habeas corpus ad prosequendum merely moved his physical custody

from state authorities to the United States Marshal Service; he remained in the legal custody of

Mississippi authorities – and continued serving his Mississippi sentence during this time. His

Mississippi sentence began on November 15, 2012, and fully expired on October 28, 2015, and he

served it continuously.

        He was moved to the physical custody United States Marshal Service through a writ of habeas

corpus ad prosequendum from March 25, 2013, to February 18, 2014, when he was returned to

                                                  -5-
Mississippi physical custody. During this time, he was convicted in this court, and his federal

sentence began to run on January 15, 2014. As his sentences ran concurrently, he was in the legal

custody of State of Mississippi and the United States beginning January 15, 2014, and he remained in

the physical custody of the state.

        He was similarly transferred to the physical custody of the United States Marshal Service

again from October 29, 2014, to December 12, 2014, after which he was released to the Bureau of

Prisons to serve the remainder of his federal sentence. Nonetheless, as set forth above, beginning on

the date he was sentenced in federal court – January 15, 2014, his federal sentence ran concurrently

with his state sentence, which fully expired on October 15, 2015, according to the Mississippi

Department of Corrections Discharge Certificate. None of the transfers of his physical custody

changed that fact.

                                    Credit Towards Mr. Brown’s Sentences

        Mr. Brown received 2 days of credit on his state sentence for pretrial detention from July 3,

2012, to July 5, 2012 – and 86 days of credit on his state sentence for pretrial detention from August

21, 2012, to November 15, 2012 – a total of 88 days. Under the Sentence Computation Manual and

the holding in Willis v. United States, Mr. Brown also received 88 days credit towards his federal

sentence for the same pretrial detention period.2 Doc. 1 at 28.




        2
            Under that case:

        [Section] 3585(b) authorizes credit for time spent in official detention prior to the imposition of a federal
        sentence that has not been credited against another sentence . Notwithstanding this limitation, pursuant to
        Willis v. United States, 438 F.2d 923, 925 (5th Cir. 1971), in certain instances, and, where a defendant’s
        state and federal sentences have been specifically ordered to be served concurrently, time spent in
        presentence state custody attributable to the federal offense may be credited toward time served on a
        federal sentence even if the defendant was given credit on his state sentence for that period of time.

                                                            -6-
         However, as set forth above, he began serving in federal sentence on January 15, 2014, and he

has received credit towards his federal sentence for his incarceration from that time forward. Thus, he

is not entitled to credit towards his federal sentence for the time he spent in Marshal Service custody

from March 25, 2013, to January 13, 2014, as that time preceded his federal conviction and has been

applied to his state sentence. Under 18 U.S.C. § 3585(b), that period of incarceration cannot be

applied to his federal sentence because it has been “credited against another sentence.”

                                                    Conclusion

         In sum, none of Mr. Brown’s grounds for relief has merit. He has received all the credit he is

due for pretrial detention, and his concurrent state and federal sentences have been computed

correctly. As such, the instant petition for a writ of habeas corpus under 28 U.S.C. § 2241 will be

denied. A final judgment consistent with this memorandum opinion will issue today.

         SO ORDERED, this, the 5th day of June, 2019.

                                                                        /s/ Sharion Aycock
                                                                        U. S. DISTRICT JUDGE




Munoz v. Tamez, No. CIV A 4:07-CV-267-Y, 2008 WL 2875686, at *2 (N.D. Tex. July 22, 2008) (internal citations
omitted).



                                                        -7-
